Case: 1:20-cv-00601-MWM-SKB Doc #: 9 Filed: 02/05/21 Page: 1 of 1 PAGEID #: 66

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

JAMES ADAMS, : Case No. 1:20-cv-601
Plaintiff, | Judge Matthew W. McFarland
Vv. |
HAMILTON COUNTY JUSTICE
CENTER, et al.,
Defendants.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 6) AND
DISMISSING ALL CLAIMS IN THE COMPLAINT WITH PREJUDICE WITH THE
EXCEPTION OF PLAINTIFF'S EIGHTH AMENDMENT CLAIM AGAINST
UNIDENTIFIED HCJC NURSES IN THEIR INDIVIDUAL CAPACITIES

 

This civil rights action under 42 U.S.C. § 1983 is before the Court upon the Report
and Recommendation (“Report”) (Doc. 6) entered by United States Magistrate Judge
Stephanie K. Bowman. As no objection has been filed and the time to do so has expired,
the Court ADOPTS the Report and Recommendation in its entirety. Accordingly, the
Court ORDERS that the claims in the Complaint (Doc. 1) are DISMISSED WITH
PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), with the exception
of Plaintiff's Eighth Amendment claim against the unidentified HCJC nurses in their

individual capacities.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT

SOUTHERN wot, wha OF ad bel

” TODGE MATTHEW W. McFARLAND
